UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


XEROX CORPORATION,

                                Plaintiff,
                                                No. 6:18-cv-06154-MAT
                   -vs-                         DECISION AND ORDER
JCTB INCORPORATED, SHIRLEY BUI, and
JIMMY CAUDILLO a/k/a JAIME CAUDILLO,

                            Defendants.


I.   Introduction

     This is an action for breach of contract brought by Xerox

Corporation (“Xerox” or “Plaintiff”) against JCTB Incorporated

(“JCTB”), Shirley Bui (“Bui”), and Jimmy Caudillo, a/k/a Jaime

Caudillo    (“Caudillo”)   (collectively,       “Defendants”).    Plaintiff

asserts four counts in the Complaint: (1) breach of an equipment

finance    lease   agreement;    (2)   breach    of   a   promissory   note;

(3) breach of a guaranty agreement; and (4) a declaration entitling

it to retake possession of the leased equipment. The Court has

jurisdiction over this matter pursuant to 28 U.S.C. § 1332(a)(1)

based on the complete diversity of citizenship and the amount in

controversy.

     Presently before the Court is Plaintiff’s pre-discovery Motion

for Summary Judgment and to Dismiss Counterclaims (Docket Nos. 17,

17-1, 17-2 & 17-3). Defendants filed a Memorandum of Law in

Opposition (Docket No. 19) and a Declaration (Docket No. 20).

Plaintiff filed a Reply (Docket No. 21). The motion was fully
submitted without oral argument on August 2, 2018. For the reasons

discussed below, Plaintiff’s motion is granted in its entirety.

II.   Factual Background

      The   Court’s   summary   of   the   salient   facts   is   drawn   from

Plaintiff’s Statement of Undisputed Material Facts (Docket No. 17-

1) and the evidence in admissible form cited therein, including the

Affidavit of Janet Atkinson (“Atkinson Aff.”) (Docket No. 17-2) and

the attached exhibits (“Ex.”) (Id.).

      A.    The Finance Lease

      On or about April 29, 2015, Plaintiff and JCTB entered into an

equipment finance lease agreement (“the Finance Lease”) pursuant to

which JCTB leased four pieces of printing equipment (“the Leased

Equipment”). See Atkinson Aff., ¶ 3 & Ex. A (Finance Lease). JCTB

agreed to remit to Plaintiff (1) monthly minimum lease payments,

along with (2) payments of print charges to be calculated based on

the number of prints produced by the Leased Equipment during each

month of the lease term.

      The Finance Lease stated that JCTB’s obligation to make all

payments

      IS ABSOLUTE AND UNCONDITIONAL AND NOT SUBJECT TO DELAY,
      REDUCTION, SET-OFF, DEFENSE, COUNTERCLAIM OR RECOUPMENT
      FOR ANY REASON WHATSOEVER, IRRESPECTIVE OF XEROX’S
      PERFORMANCE OF ITS OBLIGATIONS [T]HEREUNDER.

Atkinson Aff., Ex. A, ¶ 24 (all capital letters in original).

Identifying itself as “‘finance lease’ under Article 2A of the

Uniform Commercial Code [(“UCC”)],” the Finance Lease further

                                     -2-
provided that JCTB waived any implied warranty of fitness for a

particular purpose and all “rights and remedies as a lessee under

Article 2A” of the UCC. Id., Ex. A, ¶ 30.

     B.    The Modification Agreement

     A little over a year and half later, Plaintiff and Defendants

executed    an   agreement     modifying   the   Finance     Agreement

(“Modification   Agreement”)   effective   December   15,   2016.   See

Atkinson Aff. ¶ 6 & Ex. B (Modification Agreement). Pursuant to

this agreement, (1) JCTB acknowledged its default and resulting

indebtedness to Plaintiff in the amount of $255,299.66 as of

December 15, 2016; (2) JCTB agreed to execute a promissory note for

a portion of its outstanding debt, plus interest; (3) Plaintiff

agreed to modify the term of the Finance Lease and the amount of

Defendants’ future monthly minimum payments; and (4) Bui and

Caudillo agreed to be guarantors of JCTB’s payment obligations.

See Atkinson Aff., Ex. B at pp. 1-3 & ¶ 5. All terms of the Finance

Lease, apart from those expressly modified by the Modification

Agreement, “remain[ed] in full force and effect[.]” Id., Ex. B,

¶¶ 2, 7(h).

     In addition, the Modification Agreement provided that “upon

the occurrence of an Event of Default, Xerox shall immediately be

entitled to pursue its rights and remedies under [the Finance

Lease, as modified] and applicable law without notice.” Atkinson

Aff., Ex. B, ¶ 4. The Modification Agreement defined an “Event of


                                  -3-
Default” as “any event or circumstance that is continuing and that,

with the giving of notice, or the passage of time, or both, would

constitute a default, breach or an event of default” under the

Finance Lease, the Modification Agreement, or the Promissory Note.

Atkinson Aff., Ex. B, ¶ 1(c). The Finance Lease specifically

provided that JCTB will be in default if either “(1) Xerox does not

receive any payment within 15 days after the date it is due, or

(2) [JCTB] breach[es] any other obligation in this or any other

agreement with Xerox.” Id., Ex. A, ¶ 22. The Finance Lease stated

that if JCTB defaults under the Finance Lease, Plaintiff may, in

addition to its other remedies, remove and retake possession of the

Leased Equipment at JCTB’s expense. Id., ¶ 45 & Ex. A, ¶ 22. In

addition, title in the Leased Equipment remains with Plaintiff,

until such time as JCTB exercises the Purchase Option under the

Finance Lease. Id., ¶ 44 & Ex. A, ¶ 32.

     C.   The Promissory Note and Guaranty

     On or about December 15, 2016, JCTB executed the Promissory

Note referenced in the Modification Agreement, which addressed a

portion of JCTB’s debt following its initial default under the

Finance Lease. See Atkinson Aff., ¶ 27, Ex. H (Promissory Note). At

the time, JCTB owed a principal sum of $186,401.95, plus interest

from the date of execution of the Promissory Note, calculated at

the rate of 8.75 percent per annum. Id. JCTB agreed to make monthly

payments of $3,846.82 for months 25 through 84 of the Promissory


                               -4-
Note’s term, as specified in the Payment Schedule attached to the

Promissory Note. Id., ¶ 28 & Ex. H at Schedule A. In the event of

default, the Promissory Note stated, Plaintiff was immediately

entitled to (1) the unpaid principal and interest due at the time

of default, (2) interest on the outstanding principal at the rate

of fifteen percent per annum, and (3) reasonable attorneys’ fees

and costs incurred to enforce the Promissory Note.              See Atkinson

Aff., ¶ 30 & Ex. H at 2.

     Also   on December   15, 2016,      Bui   and   Caudillo    executed   a

personal guaranty (“the Guaranty”), which was referenced in the

Modification Agreement. See Atkinson Aff., ¶ 39 & Ex. I (Guaranty).

The Guaranty required Bui and Caudillo each to “absolutely and

unconditionally” guarantee to Xerox “the full and prompt payment

when due, of all amounts owed by [JCTB] to Xerox,” including

payment obligations arising before and after December 15, 2016.

Id., Ex. I at 1.

     D.     Defendants’ Defaults

     In accordance with the Finance Lease as modified by the

Modification Agreement, Plaintiff submitted invoices to JCTB for

monthly minimum lease payments and for print charges based on the

number of prints produced using the Leased Equipment each month.

JCTB remitted payments for several months but then stopped paying

these invoices as required. See Atkinson Aff., ¶ 16. Plaintiff sent

notifications to Defendants that it had not received payments


                                   -5-
relating to multiple invoices, and that JCTB was in default under

the Agreements. Id., ¶¶ 17-18. With regard to the Promissory Note,

JCTB remitted payments for several months, totaling $14,950.98, but

then    stopped   making     payments.    Id.,   ¶    34.   Plaintiff   sent

notifications to JCTB of its delinquency. Id., ¶ 36. To date,

neither JCTB, nor Bui, nor Caudillo, has paid any portion of the

outstanding obligations owed to Plaintiff under the Finance Lease

as modified by the Modification Agreement ($557,540.72), or the

Promissory Note ($248,478.54, plus interest). See Atkinson Aff.,

¶ 42. JCTB never exercised the Purchase Option for the Leased

Equipment. Id., ¶ 46.

III. Plaintiff’s Summary Judgment Motion

       A.   Standard on a Motion for Summary Judgment

       Federal Rule of Civil Procedure (“F.R.C.P.”) 56(c) states that

summary judgment shall be granted “if the pleadings, depositions,

answers to interrogatories, and admissions on file, together with

the affidavits, if any, show that there is no genuine issue as to

any material fact and that the moving party is entitled to a

judgment as a matter of law.” Anderson v. Liberty Lobby, Inc., 477

U.S. 242, 249 (1986). The court’s role in determining a motion for

summary judgment is not “to weigh the evidence and determine the

truth of the matter but to determine whether there is a genuine

issue for    trial.”   Id.   When   considering      a motion   for   summary

judgment, the court must draw inferences from underlying facts “in


                                    -6-
the light      most    favorable    to    the party     opposing     the       motion.”

Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574,

587-88 (1986).

      B.    The Material Facts Are Undisputed

      Western District of New York Local Rule of Civil Procedure

56(a)(1) (“L.R. 56(a)(1)”) sets forth the required contents and

form of a statement of facts in support of summary judgment motion.

Plaintiff, in accordance with L.R. 56(a)(1), has set forth the

material and essential facts as to which it contends there is no

material dispute,        citing     admissible     evidence.       See    Plaintiff’s

Statement of Facts (“Pl.’s SOF”) (Docket No. 17-1). In particular,

Plaintiff    recited      the   pertinent       terms   of   the   Finance      Lease,

Modification          Agreement,     Promissory         Note,       and        Guaranty

(collectively, “the Agreements”); outlined Defendants’ defaults

under those agreements; and tabulated the damages owed pursuant to

the Agreements.

      In their counterstatement of facts (“Defs.’ CSOF”) (Docket

No.   19-3),     Defendants        have    not    specifically       addressed      or

controverted any of Plaintiff’s facts. Instead, Defendants have

disputed the enforceability of the Agreements’ terms and asserted

that a complete response to Plaintiff’s statement of facts is

impossible because no discovery has occurred. However, “[t]he

non-movant     cannot     ‘escape    summary     judgment     merely      by   vaguely

asserting the existence of some unspecified disputed material


                                          -7-
facts,’ . . . or defeat the motion through ‘mere speculation or

conjecture.’” Western World Ins. Co. v. Stack Oil, Inc., 922 F.2d

118, 121 (2d Cir. 1990) (internal quotation and other quotations

and citations omitted). F.R.C.P. 56(c)(1) provides that such an

assertion must be supported by “citing to particular parts of

materials in the record” or “showing that the materials cited do

not establish the absence or presence of a genuine dispute, or that

an adverse party cannot produce admissible evidence to support the

fact.” Fed. R. Civ. P. 56(c)(1).

      Moreover,     L.R.    56(a)(2)    provides     that   “[e]ach      numbered

paragraph in the moving party’s statement of material facts will be

deemed    admitted    for    purposes    of   the    motion    unless     it   is

specifically controverted by a correspondingly numbered paragraph

in the opposing statement.” W.D.N.Y. L.R. 56(a)(2). The Court finds

that Defendants have not fulfilled their obligations under F.R.C.P.

56(c), L.R. 56(a)(1), and L.R. 56(a)(2). Therefore, Plaintiff’s

statement of facts must be deemed admitted. See, e.g., Xerox Corp.

v. Graphic Mgmt. Servs. Inc., 959 F. Supp.2d 311, 314-15 (W.D.N.Y.

2013)    (holding    that   Xerox’s    material     facts   would   be   “deemed

admitted for purposes of [its] motion for summary judgment” because

the     defendants’    counterstatement       consisted       of    “conclusory

statements regarding the enforceability of a contract based on

their alleged counterclaims.”).




                                       -8-
     C.   The Applicable Law Is New York Law

     As jurisdiction is premised on diversity, the Court should

apply the law of New York. Terwilliger v. Terwilliger, 206 F.3d

240, 245 (2d Cir. 2000) (citing Merrill Lynch Interfunding, Inc. v.

Argenti, 155 F.3d 113, 121 n. 5 (2d Cir. 1998) (“Jurisdiction in

this case is premised on diversity, and the parties both present

arguments based on New York law, the law of the forum state. It is

therefore appropriate for this Court to apply New York law.”)

(citation omitted). The Agreements in question each contained a

choice of law provision pursuant to which the parties agreed to

submit to the jurisdiction of New York State or Federal courts and

that the Agreements will be governed by New York law without regard

to conflict-of-law principles. See Pl.’s SOF, ¶¶ 30 & 74; Atkinson

Aff., Exs. A, ¶ 34; B, ¶¶ 25, 29-30; H at 2, 4; I, ¶¶ 16-17. “‘As

a general rule, choice of law provisions . . . are valid and

enforceable in [New York].’” Terwilliger, 206 F.3d at 245 (quoting

Marine Midland Bank, N.A. v. United Missouri Bank, N.A., 643

N.Y.S.2d 528, 530 (1st Dep’t 1996); other citations omitted;

ellipsis in original).

     Here, all of the relevant considerations weigh in favor of

interpreting the Agreements under New York law: Plaintiff is a

New York corporation, New York is the forum state, and, “most

importantly, the Agreement[s] specif[y] that they [are] governed by




                               -9-
New York law.” Terwilliger, 206 F.3d at 245. Accordingly, the Court

applies New York contract law. Id. (citation omitted).

      D.    Plaintiff is Entitled to Summary Judgment on Counts I and
            IV for Defendants’ Breach of the Finance Lease as
            Modified by the Modification Agreement


            1.    The Finance Lease and Modification Agreement, by
                  Their Terms, Unambiguously Impose an Absolute Duty
                  to Pay

      “[W]hen parties set down their agreement in a clear, complete

document, their writing should as a rule be enforced according to

its terms.” Refinemet Int’l Co. v. Eastbourne N.V., 25 F.3d 105,

108 (2d Cir. 1994) (quoting W.W.W. Assocs., Inc. v. Giancontieri,

77 N.Y.2d 157, 162 (1990); citations omitted). This principle

applies to the enforcement of so-called “hell or high water”1

clauses in finance leases. BrooksAmerica Mortgage Corp., 419 F.3d

at 110. The Finance Lease at issue here contains such a “hell or

high water” clause which provides in relevant part that “[JCTB’s]

OBLIGATION TO MAKE ALL PAYMENTS, AND TO PAY ANY OTHER AMOUNTS DUE

OR BECOME DUE, IS ABSOLUTE AND UNCONDITIONAL AND NOT SUBJECT TO

DELAY, REDUCTION, SET-OFF, DEFENSE, COUNTERCLAIM OR RECOUPMENT FOR

ANY REASON WHATSOEVER, IRRESPECTIVE OF XEROX’S PERFORMANCE OF ITS


      1

        When a lease “contain[s] a hell or high water clause, the lessee must
make payments regardless of defective performance on the part of the lessor, that
is, ‘come hell or high water.’” Wells Fargo Bank, N.A. v. BrooksAmerica Mortg.
Corp., 419 F.3d 107, 110 (2d Cir. 2005) (“BrooksAmerica”) (quoting 19 Richard A.
Lord, Williston on Contracts § 53:28 (4th ed. 2004)).




                                      -10-
OBLIGATIONS HEREUNDER. . . .” Pl.’s SOF, ¶ 23 & Atkinson Aff.,

Ex. A, ¶ 24 (all capitals in original). Except for those portions

of   the   Finance   Lease    expressly     modified    by    the   Modification

Agreement, the Finance Lease’s provisions—including the “hell or

high water” clause—remained the same in full force and effect.

Atkinson Aff., ¶ 8 & Ex. B, ¶¶ 2, 7(h).

      The Second Circuit has recognized that, at the district level,

courts “‘have uniformly given full force and effect to “hell or

high water” clauses in the face of various kinds of defaults by the

party seeking to enforce them.’” BrooksAmerica, 419 F.3d at 110

(quoting In re O.P.M. Leasing Servs., Inc., 21 B.R. 993, 1006-07

(Bankr. S.D.N.Y. 1982)). Here, the Finance Lease’s “hell or high

water”     clause,   which    was   not   altered      or    abrogated   by   the

Modification Agreement, “makes [JCTB]’s obligation to pay rent

absolute and unconditional[,]” BrooksAmerica, 419 F.3d at 110,

irrespective of Defendants’ asserted defenses and counterclaims.

See Xerox Corp. v. RP Digital Servs., 232 F. Supp.3d 321, 324

(W.D.N.Y. 2017) (lessee was liable under finance lease to lessor

for breach of contract, where agreement contained “hell or high

water” clause that created contractual duty for lessee to make

payments    regardless   of    lessor’s     performance       under   agreement;

summary judgment granted to lessor despite undisputed fact that

lessee only stopped making payments after repeatedly informing




                                     -11-
lessor     of     ongoing     technical      difficulties        and     performance

deficiencies).

            2.      The Self-Executing “Hell or High Water Clause” in
                    UCC Art. 2A Makes Defendants’ Duty to Pay Absolute

     The        Finance     Lease    also        incorporates    the     statutory,

self-executing “hell or high water” clause referenced in Section

2-A-407 of the UCC. See N.Y. U.C.C. Law § 2-A-407, Off. Cmt. (“This

section extends the benefits of the classic ‘hell or high water’

clause to a finance lease that is not a consumer lease. This

section is self-executing; no special provision need be added to

the contract.”). The parties expressly and unambiguously agreed

that the Finance Lease is a “‘finance lease’ under Article 2A of

the Uniform Commercial Code” and that JCTB waived all “rights and

remedies as a lessee under Article 2A.” Atkinson Aff., Ex. A, ¶ 30.

While a transaction may not qualify as a finance lease under the

UCC definition of a finance lease, the parties may agree that a

lease be treated as a finance lease, as they have here. See N.Y.

U.C.C. Law § 2-A-103(1)(g), Off. Cmt. (“If a transaction does not

qualify as a finance lease, the parties may achieve the same result

by agreement; no negative implications are to be drawn if the

transaction does not qualify.”).

     Treating a lease as a “finance lease” under Section 2-A-407 of

the UCC automatically renders the lessee’s obligations to make all

payments        “irrevocable”       and    “not     subject     to     cancellation,

termination, modification, repudiation, excuse, or substitution.”

                                          -12-
N.Y. U.C.C. Law § 2-A-407(2)(b); id., § 2-A-407(2)(B), Off. Cmt. 2.

In other words, the lessee must perform even if the lessor’s

performance is not in accordance with the contract. N.Y. U.C.C. Law

§ 2-A-407, Off. Cmt. 2 (“Th[is] section requires the lessee to

perform      even   if   the   lessor’s   performance     after   the   lessee’s

acceptance is not in accordance with the lease contract.”).

       “[W]here the finance lease is not a consumer lease, as is the

case here, the so-called ‘hell or high water clause’ pursuant to

which    the    lease    becomes   irrevocable      and   non-cancellable      and

requires the lessee to make payments irrespective of any defects in

performance, is fully enforceable in New York in the absence of

fraud.” Direct Capital Corp. v. New ABI Inc., 13 Misc. 3d 1151,

1164    (N.Y.   Sup.     Ct.   2006)   (citations    omitted).    There   is    no

suggestion of fraud in the present case, as discussed further below

in     the   context     of    Defendants’    counterclaim    for   fraudulent

inducement.

       Accordingly, whether the Court relies on the “hell or high

water clause” in the Finance Lease, or the self-executing clause in

UCC § 2-A-407 that is applicable based on the parties’ agreement to

treat the Finance Lease as a statutory finance lease under UCC

Article 2A, Defendants were obligated to make all payments under

the Agreements, regardless of Plaintiff’s purported breach. Accord,

e.g., Xerox Corp. v. Graphic Mgmt. Servs., 959 F. Supp.2d 311, 318

(W.D.N.Y. 2017).


                                       -13-
           3.     There Are No Genuine Issues             of    Material    Fact
                  Regarding Counts I and IV

     Where, as here, there is a “hell or high water” clause in an

agreement (or a provision designating a lease agreement as a

finance lease under Article 2A of the UCC), a lessor establishes

entitlement to judgment as matter of law by demonstrating that the

lessee executed     the   lease   and   then     defaulted     on   its   payment

obligations. See Gen. Elec. Capital Corp. v. Nat’l Tractor Trailer

Sch., Inc., 667 N.Y.S.2d 614, 617 (Sup. Ct. 1997) (lessor of

copying machine stated prima facie case of breach of finance lease

contract; lessor alleged that parties entered into lease contract

under which lessee agreed to make 60 monthly payments, that lessee

stopped making payments after completing five, and that result was

damages   under   lease   equal   to    amount    of   remaining     payments).

Plaintiff here has established all of the requisite elements.

     Likewise, with regard to Count IV, there is no genuine issue

of material fact as to Plaintiff’s ownership of, and right to

retake possession of, the Leased Equipment under the Finance Lease

as modified by the Modification Agreement. Accordingly, the Court

grants judgment in Plaintiff’s favor on Counts I and IV.

     C.    Plaintiff is Entitled to Summary Judgment on Count II for
           JCTB’s Breach of the Promissory Note

     “Actions for recovery on a promissory note are appropriately

decided by motion for summary judgment.” Camofi Master LDC v. Coll.

P’ship, Inc., 452 F. Supp.2d 462, 470 (S.D.N.Y. 2006) (citing


                                   -14-
Eisenstein v. Kelly Music & Entm’t Corp., No. 97 Civ. 4649(DC),

1998 WL 289734, at *4 (S.D.N.Y. June 4, 1998) (further citations

omitted)). To make out a prima facie case, “a plaintiff must simply

show proof of a note and failure to make payment.” Eisenstein, 1998

WL 289734, at *4 (internal citations and quotation marks omitted);

see also Gateway State Bank v. Shangri-La Private Club for Women,

Inc.,    113   A.D.2d    791, 791-92         (2d   Dep’t    1985)      (plaintiff      was

entitled to summary judgment on promissory note where there was no

issue of fact as to (1) “proof of the note” and (2) defendant’s

“failure to make payments called for by its terms”), aff’d, 67

N.Y.2d 627 (1986). When a plaintiff has established a prima facie

claim, the burden shifts to the defendant to prove the “‘existence

of a triable issue of fact in the form of a bona fide defense

against the note.’” Nat’l Union Fire Ins. Co. v. Keenan, No. 93

Civ. 6784(LLS), 2005 WL 736233, at *1 (S.D.N.Y. Mar. 31, 2005)

(quoting Couch        White    L.L.P.      v.    Kelly,    729   N.Y.S.2d       206, 207

(3d Dep’t 2001)).

      This Court has already found that Plaintiff has established

the absence of genuine issues of material fact as to the existence

of   the   Promissory        Note   and    its    execution      by    JCTB.    And,   the

Promissory Note contains unambiguous language requiring JCTB to

submit     payments     to    Plaintiff     throughout      the       duration    of   the

Promissory     Note’s     84-month        term    as   specified       in   a   schedule.

Finally, there is no genuine issue of material fact that JCTB


                                           -15-
ceased making its required payments under the Promissory Note. See

Pl.’s SOF, ¶¶ 50-52, 55-57; Atkinson Aff., Ex. H.

     Defendants,   in   their   opposition   memorandum   of   law,   only

address Plaintiff’s cause of action regarding the Finance Lease

(Count I) and do not set forth any argument against dismissal of

Count II regarding breach of the Promissory Note. The Second

Circuit has “held that when a counseled party moves for summary

judgment, ‘a partial response [by the non-movant] arguing that

summary judgment should be denied as to some claims while not

mentioning others may be deemed an abandonment of the unmentioned

claims.’” Kovaco v. Rockbestos-Surprenant Cable Corp., 834 F.3d

128, 143 (2d Cir. 2016) (quoting Jackson v. Federal Express, 766

F.3d 189, 195 (2d Cir. 2014); footnote omitted). Here, Plaintiff

unequivocally moved for dismissal of all counts of the Complaint.

Therefore, it is “appropriate” to infer from [Defendants’] partial

opposition that relevant claims or defenses that are not defended

have been abandoned.” Jackson, 766 F.3d at 196, 198.

     Plaintiff has established its entitlement as a matter of law

to judgment in its favor on Count II. Moreover, the Court finds

that Defendants have abandoned any defense to this cause of action.

Plaintiff’s motion for summary judgment as to Count II is granted.




                                  -16-
      D.     Plaintiff Is Entitled to Summary Judgment on Count III
             for the Individual Defendants’ Breach of the Guaranty


      Under New York law, a guaranty “is the promise to answer for

the payment of some debt or the performance of some obligation, on

default of such payment or performance, by a third person who is

liable in     the   first     instance.”   Terwilliger,   206 F.3d    at   246

(internal citations omitted). The Second Circuit has noted that

“guarantee agreements are construed strictissimi juris under New

York law,” which “mandates that the ‘obligations undertaken by the

guarantor are to be strictly applied[.]’” Compagnie Financiere de

CIC et de L’Union Europeenne v. Merrill Lynch, Pierce, Fenner &

Smith Inc., 188 F.3d 31, 34 (2d Cir. 1999) (internal citation and

quotation omitted). However, “this application occurs only ‘after

the meaning of the contract of guarantee has been determined

according to the ordinary principles of contract construction.’”

Id. (quoting Banco Portugues do Atlantico v. Asland, S.A., 745 F.

Supp. 962, 967 (S.D.N.Y. 1990) (further citations omitted)). If the

intent of the parties to a guaranty is clear and unambiguous based

on   an    examination   of    the   integrated   writing,   the   court   may

determine the guaranty’s proper interpretation by means of summary

judgment. American Home Assur. Co. v. Hapag Lloyd Container Linie,

GmbH, 446 F.3d 313, 316 (2d Cir. 2006) (citation omitted).

      “In order to recover under the terms of a guaranty, the

obligee must establish a prima facie case, namely, ‘proof of the


                                      -17-
note, the guarantees, and the failure to make payment in accordance

with their terms[.]’” Tucker Leasing Capital Corp. v. Marin Med.

Mgmt., Inc., 833 F. Supp. 948, 957 (E.D.N.Y. 1993) (quoting Key

Bank of Long Island v. Burns, 556 N.Y.S.2d 829, 830 (2d Dep’t

1990)). The Court finds that Plaintiff has established a prima

facie case. First, Plaintiff has submitted the Guaranty, a separate

and independent writing reflecting JCTB’s underlying obligation to

it, based on the Finance Lease and Promissory Note.

     Second, the guarantees set forth in the Guaranty are clear and

unambiguous. Pursuant to the Guaranty, Bui and Caudillo expressly

agreed to “absolutely and unconditionally” guarantee to Xerox “the

full and prompt payment when due, of all amounts owed by [JCTB] to

Xerox,” including all amounts due or to become due under the

Modification   Agreement,   the   Promissory   Note,   and   “all   sale

agreements and leases now or hereafter between Xerox and [JCTB],

including, without limitation” the Finance Lease, together with

“any costs of collection of the same, including attorneys’ fees and

expenses.” Atkinson Aff., Ex. I at 1. The Guaranty also states that

it is “an absolute, unconditional and continuing guaranty of

payment and performance of the Guaranteed Obligations.” Id., Ex. I,

¶ 1 Moreover, Bui and Caudillo “waive[d] any and all defenses,

claims, setoffs, and discharges” of JCTB pertaining to any of the

payment obligations guaranteed under the Guaranty, and agreed that

they “shall not assert, plead or enforce against Xerox . . . any


                                  -18-
setoff available against Xerox to [JCTB] or any other such persons,

whether or not on account of a related transaction.” Id., Ex. I,

¶ 8. The Guaranty further provides that it “shall be enforceable

against each person signing” it, and that “[a]ll agreements and

promises herein shall be construed to be, and are hereby declared

to be, joint and several in each and every particular and shall be

fully binding upon and enforceable against either, any or all

parties signing as Guarantor,” i.e., Bui and Caudillo. Id., Ex. I,

¶ 8.     Third, Plaintiff has presented proof in admissible form

establishing that Bui and Caudillo have failed to remit payments in

accordance with the Guaranty’s terms. See Atkinson Aff., ¶¶ 42-43.

       Defendants, in their opposition memorandum of law, do not set

forth any argument against dismissal of Count III regarding breach

of the Guaranty. The Second Circuit has “held that when a counseled

party moves for summary judgment, ‘a partial response [by the

non-movant] arguing that summary judgment should be denied as to

some    claims   while   not   mentioning   others   may   be   deemed   an

abandonment of the unmentioned claims.’” Jackson, 766 F.3d at 196,

198; footnote omitted). Thus, the Court finds it “appropriate” to

“infer from [Defendants’] partial opposition that relevant claims

or defenses that are not defended have been abandoned.” Jackson,

766 F.3d at 196, 198.

       Plaintiff has established its entitlement as a matter of law

to judgment in its favor on Count III. Moreover, the Court finds


                                   -19-
that    Defendants      have   abandoned     any   defense     to    this   claim.

Plaintiff’s motion for summary judgment as to Count III is granted.

IV.    Plaintiffs’ Motion to Dismiss Defendants’ Counterclaims

       A.    Standard on a Motion to Dismiss

       To withstand a dismissal motion pursuant to F.R.C.P. 12(b)(6),

“a complaint must contain sufficient factual matter, accepted as

true, to ‘state a claim to relief that is plausible on its face.’”

Ashcroft v. Iqbal, 129 S.Ct. 1937, 1949 (2009) (citing Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 570 (2007)). The court generally

considers only the factual allegations in the complaint and “any

documents that are either incorporated into the complaint by

reference or attached to the complaint as exhibits.” Blue Tree

Hotels Inv. (Can.), Ltd. v. Starwood Hotels & Resorts Worldwide,

Inc., 369 F.3d 212, 217 (2d Cir. 2004) (citations omitted). The

“plausibility” standard is met when the litigant “pleads factual

content that allows the court to draw the reasonable inference that

the defendant is liable for the misconduct alleged.” Iqbal, 129 S.

Ct.    at   1949   (citing     Twombly,   550   U.S.   at    556).   Determining

plausibility       is   a   “context-specific      task     that    requires   the

reviewing court to draw on its judicial experience and common

sense.” Id. at 1950.




                                      -20-
      B.     Defendants’ Counterclaim for Breach of Contract Fails as
             a Matter of Law

      Defendants assert a counterclaim for breach of contract,

alleging that the limitation of remedies provision in the Finance

Lease   is   unenforceable.    Here,   Paragraph    1   of    the    Terms   and

Conditions of the Finance Lease as modified states that if JCTB is

not “totally satisfied with any Non-SP Equipment delivered under

[the] [Finance Lease], Xerox will, at [JCTB’s] request, replace it

without charge with identical Non-SP Equipment or, at the option of

Xerox, with equipment with comparable features and capabilities.”

Pl.’s SOF, ¶ 25 (quoting Atkinson Aff., Ex. A, ¶ 1). Paragraph 1 of

the Terms and Conditions of the Finance Lease further states that

if “the performance of SP Equipment delivered under [the] [Finance

Lease] is not at least substantially consistent with” agreed-upon

performance expectations, “Xerox will, at [JCTB’s] request replace

the SP Equipment without charge with identical SP Equipment, or at

Xerox’s option, with Xerox equipment with comparable features and

capabilities.” Id., ¶ 26 (quoting Atkinson Aff., Ex. A., ¶ 1).

      The UCC authorizes the parties to a lease agreement to fashion

their      own   remedies.    See   N.Y.   U.C.C.       Law   §      2-A-503(3)

(“Consequential damages may be liquidated under Section 2-A-504, or

may   otherwise    be   limited,    altered,   or   excluded        unless   the

limitation, alteration, or exclusion is unconscionable. . . .”);

see also N.Y. U.C.C. Law 2-A-101, Off. Cmt. (recognizing and

incorporating the “fundamental tenet of the common law” of “freedom

                                    -21-
of the parties to contract”). “[C]ourts applying New York law

routinely enforce such limitations [on remedies] according to their

terms.” Ace Sec. Corp. Home Equity Loan Tr., Series 2007-HE3 ex

rel. HSBC Bank USA, Nat. Ass’n v. DB Structured Prod., Inc., 5 F.

Supp.   3d    543,          553   (S.D.N.Y.      2014)    (citing    Baidu,       Inc.    v.

Register.com, Inc., 760 F. Supp.2d 312, 317–18 (S.D.N.Y. 2010)).

“Such limitations clauses are enforced unless the specified remedy

‘fail[s]     of       its    essential     purpose.’”     Maltz     v.    Union    Carbide

Chemicals & Plastics Co., 992 F. Supp. 286, 304 (S.D.N.Y. 1998)

(quoting N.Y. U.C.C. § 2–719(2); citations omitted; brackets in

original).        A    remedy      fails   of    its   essential    purpose       if     “the

circumstances existing at the time of the agreement have changed so

that enforcement of the limited remedy would essentially leave

plaintiff with no remedy at all.” American Tel. & Tel. Co. v.

New York City Human Resources Admin., 833 F. Supp. 962, 986

(S.D.N.Y. 1993) (citations omitted). In general, the question as to

whether changed circumstances have caused a limited remedy to fail

of its essential purpose is factual rather than legal. Piper

Acceptance Corp. v. Barton, No. 83 Civ. 4998(CSH), 1987 WL 5801, at

*2   (S.D.N.Y.         Jan.       14,   1987).    Where    the    facts    pleaded       are

insufficient on their face, dismissal is a matter of law is

appropriate. See Maltz, 992 F. Supp. at 304 (granting motion to

dismiss where plaintiffs “have not even suggested that enforcement

of the limited remedy clause would effectively deprive them of a


                                            -22-
remedy,   nor   do   any    of     the     facts   pleaded   support   such   a

conclusion”).

     Defendants assert that the limited remedy provision fails of

its essential purpose because Defendants “lost the substantial

benefit   of    [their]    lease     of     Xerox’s   printer.”   Defendants’

Memorandum of Law (“Defs.’ MOL”) at 4. According to Defendants,

“the printing machine Xerox provided did not work as promised and

as a result [they] suffered damages.” Id. Defendants conclude that

since “the resolution of this issue involves a question of fact,

Defendants are entitled to discovery relating to the reliability of

the equipment.” Id.

     Defendants have failed to state a counterclaim for breach of

contract that is plausible on its face. As an initial matter, their

allegations are asserted in a conclusory fashion; so too is their

claim that they require discovery regarding the reliability of

printers leased to them by Plaintiff. Moreover, Defendants have not

explained why, if their chief complaint is that the printers were

not reliable, the limited remedy in the Finance Lease—repair or

replacement of the printers—would effectively deprive them of a

remedy. Indeed, Defendants’ argument is illogical. Because this

counterclaim is not plausible on its face, Plaintiff’s motion to

dismiss it is granted. See Maltz, 992 F. Supp. at 304 (clause

limiting marble care franchisor’s warranty liability in chemical

purchase agreement between franchisees and franchisor did not fail


                                         -23-
of   its   essential   purpose   where    agreement’s   remedy   provision

provided franchisees with option of replacement of the chemicals or

price they paid for the chemicals).

      C.    Defendants’ Counterclaim for Fraudulent Inducement Fails
            as a Matter of Law


      Plaintiff asserts that Defendants’ counterclaim for fraudulent

inducement fails as a matter of law because (1) any alleged

reliance by Defendants on extra-contractual representations is

barred by the plain language of the merger clause of the Finance

Lease; (2) the alleged misrepresentations could not support a claim

of fraud; and, in any event, (3) Defendants released any claim of

fraud or misrepresentation when they executed the Modification

Agreement. See Pl.’s MOL at 19-22.

      “To prove fraud under New York law, ‘a plaintiff must show

that (1) the defendant made a material false representation,

(2) the defendant intended to defraud the plaintiff thereby, (3)

the plaintiff reasonably relied upon the representation, and (4)

the plaintiff suffered damage as a result of such reliance.’”

Bridgestone/Firestone, Inc. v. Recovery Credit Servs., Inc., 98

F.3d 13, 19 (2d Cir. 1996) (quoting Banque Arabe et Internationale

D’Investissement v. Maryland Nat’l Bank, 57 F.3d 146, 153 (2d Cir.

1995)). To sustain a claim for fraudulent inducement in the making

of a contract, the plaintiff must allege a representation that is

collateral to the contract, not simply a breach of a contractual


                                   -24-
warranty. RGH Liquidating Trust v. Deloitte & Touche LLP, 851

N.Y.S.2d 31, 33-34 (1st Dep’t), app. denied, 11 N.Y.3d 804 (2008).

      Assuming, for the sake of argument only, that Defendants have

plausibly alleged facts to meet the first, second, and fourth

elements of a fraudulent inducement claim, they cannot satisfy the

detrimental reliance element in light of the Finance Lease’s merger

clause. “It is well-established . . . that a party to a contract

cannot rely on oral representations where a contract specifically

disavows the incorporation of non-written representations.” Wells

Fargo Bank Nw., N.A. v. Taca Int’l Airlines, S.A., 247 F. Supp.2d

352, 368 (S.D.N.Y. 2002) (“Taca Int’l”) (citing Danann Realty Corp.

v. Harris, 5 N.Y.2d 317, 323 (1959)). Significantly, no specialized

language must be used; even a “form merger provision . . . plainly

manifests” the parties’ intention that all prior proceedings be

merged into and superseded by a contract’s express terms. W.W.W.

Assocs., Inc. v. Giancontieri, 77 N.Y.2d 157, 160 (1990). Here, the

Finance Lease clearly and unambiguously states that “this Agreement

constitutes the entire agreement as to its subject matter [and]

supersedes all prior oral and written agreements.” Pl.’s SOF, ¶ 30

&   Atkinson    Aff.,    Ex.   A,   ¶   34.    Moreover,   the   Agreements   are

contracts      which    were   “executed      by   knowledgeable   parties    who

negotiated at arm’s length.” Taca Int’l, 247 F. Supp.2d at 369–70.

Defendants plausibly cannot assert that they reasonably relied on

or were fraudulently induced to enter the agreement based on any


                                        -25-
pre-contractual statements allegedly made by Plaintiff or its sales

representatives. See Taca Int’l, 247 F. Supp.2d at 370 (holding

that defendants’ claims of reasonable reliance were contradicted by

undisputed and unambiguous terms of the contracts they signed,

foreclosing them from raising fraud and misrepresentation as a

defense).

     D.        Leave to Replead Will Not Be Granted

     Defendants       have   requested     permission        to    replead   their

counterclaims,      should   the   Court      grant    Plaintiff’s     motion   to

dismiss. Plaintiff argues that leave to replead the counterclaims

should be denied because any attempt to do so would be futile.

     While leave to amend generally “should be freely granted, . .

. the district court has the discretion to deny leave if there is

a good reason for it, such as futility, bad faith, undue delay, or

undue prejudice to the opposing party.” Jin v. Metro. Life Ins.

Co., 310 F.3d 84, 101 (2d Cir. 2002) (citations omitted). The

Second Circuit has held that a request to re-plead is properly be

denied    as    futile   where   the   problems       with   the   complaint    are

substantive and would not be cured by better pleading. Cuoco v.

Moritsugu, 222 F.3d 99, 112 (2d Cir. 2000) (“The problem with

Cuoco’s causes of action is substantive; better pleading will not

cure it. Repleading would thus be futile. Such a futile request to

replead should be denied.”). Such is the case here. As discussed

above in Sections IV.B and IV.C, the Court has found that, in light


                                       -26-
of the undisputed material facts, Defendants’ counterclaims fail as

a matter of law. In other words, there is no possibility that

Defendants could replead the Complaint’s factual allegations in

such a way as to raise actionable counterclaims for fraudulent

inducement and breach of contract. Therefore, leave to replead is

denied as futile. See, e.g., Montgomery v. Cuomo, 291 F. Supp.3d

303, 353 (W.D.N.Y. 2018) (denying leave to replead where plaintiffs

were asserting a legal theory that was contradicted by Second

Circuit caselaw).

V.   Damages

     The Court has reviewed Plaintiffs’ submissions regarding the

calculation and amount of damages, which have not been controverted

by Defendants. Nor have Defendants requested a hearing on damages.

     A.   Money Damages

          1.   Finance Lease and Modification Agreement

     Based on the Court’s granting of judgment as a matter of law

in Plaintiff’s favor on Count I, Plaintiff is entitled to damages

under the Finance Lease, as modified by the Modification Agreement.

Plaintiff asserts that the measure of damages to which it is

entitled is set forth in Paragraph 22 of the Finance Lease (Ex. A

to Atkinson Aff.). This paragraph provides as follows:

     22. DEFAULT & REMEDIES. You will be in default under this
     Agreement if (1) Xerox does not receive any payment
     within 15 days after the date it is due, or (2) you
     breach any other obligation in this or any other
     agreement with Xerox. If you default, Xerox may, in
     addition to its other remedies (including the cessation

                               -27-
     of Maintenance Services), remove the Equipment at your
     expense and require immediate payment, as liquidated
     damages for loss of bargain and not as a penalty, of: (a)
     all amounts then due, plus interest from the due date
     until paid at the rate of 1.5% per month; (b) the Minimum
     Payments (less the Maintenance Services and Consumable
     Supplies components thereof, as reflected on Xerox’s
     books and records) remaining in the Term, discounted at
     4% per annum; (c) the applicable Purchase Option; and (d)
     all applicable Taxes. You will pay all reasonable costs,
     including attorneys’ fees, incurred by Xerox to enforce
     this Agreement. If you make the Equipment available for
     removal by Xerox within 30 days after notice of default,
     in the same condition as when delivered (reasonable wear
     and tear excepted), you will receive a credit for the
     fair market value of the Equipment as determined by
     Xerox, less any costs incurred by Xerox.

Id., Ex. A, ¶ 22.

     Therefore, Plaintiff has requested, as the first portion of

liquidated damages under the Finance Lease as modified, referenced

in Atkinson Aff., Ex. A, ¶ 22(a), “all amounts then due” at the

time of Defendants’ default. Plaintiff has submitted proof that the

unpaid balance of the invoices outstanding at the time of their

default totals $65,805.48. Atkinson Aff., ¶ 20 & p. 6, nn. 1-2

(setting forth detailed calculations and formulae used).

     The second component of liquidated damages under the Finance

Lease as modified by the Modification Agreement, referenced in

Atkinson Aff., Ex. A, ¶ 22(b), consists of “the Minimum Payments

(less the Maintenance Services and Consumable Supplies components

thereof, as reflected on Xerox’s books and records) remaining in

the Term, discounted at 4% per annum.” Plaintiff has submitted

proof that this second component of liquidated damages totals


                               -28-
$494,453.60. See Atkinson Aff., ¶ 21 & p. 6, nn. 1-2 (setting forth

detailed calculations and formulae used).

     Plaintiff is disclaiming recovery under the Purchase Option of

the Leased Equipment as a third component of liquidated damages

under the Finance Lease as modified by the Modification Agreement,

referenced in Atkinson Aff., Ex. A, ¶ 22(c). See Atkinson Aff.,

¶ 22.

     With regard to any offsets or credits, Plaintiff indicates

that because it did not invoice Defendants for, and does not here

seek recovery of the Purchase Option, and because Defendants did

not make the Leased Equipment “available for removal by Xerox

within 30 days after notice of default,” it cannot apply the credit

for the fair market value of the Leased Equipment referenced in

Atkinson Aff., Ex. A, ¶ 22.

     Subsequent to the commencement of this matter in February

2018, Plaintiff received two payments made by or on behalf of JCTB

totaling the sum of $2,718.36, which reduce the amount due under

the Finance Lease as modified by that amount. Atkinson Aff., ¶ 24.

     Accordingly, the principal amount of liquidated damages due

from JCTB   (as   lessee),   Bui   (as    guarantor),   and   Caudillo   (as

guarantor) pursuant to the Finance Lease, as modified by the

Modification Agreement, is $557,540.72 ($65,805.48 due pursuant to

invoices outstanding at the time of default plus $494,453.60 in

accelerated balances calculated in accordance with the terms of the


                                   -29-
Finance   Lease   and   applying   all     applicable   credits   minus   the

$2,718.36 in payments submitted by or on behalf of JCTB, after

default). Atkinson Aff., ¶ 25.

           2.     Promissory Note

     Based on the Court’s granting of judgment in Plaintiff’s favor

on Count II, Plaintiff is entitled to damages under the Promissory

Note. As part of the Modification Agreement, the parties agreed

that JCTB, as debtor, “shall execute and deliver to Xerox a

Promissory Note in the amount of $186,401.95 in the form required

by Xerox.” The principal of the Promissory Note represented a

portion of the past due invoiced amounts JCTB owed to Xerox under

the Finance Lease as set forth in Exhibit A to the Modification

Agreement.

     JCTB agreed to pay this principal ($186,401.95) plus interest

calculated at a rate of 8.75 percent per annum from December 15,

2016, making monthly payments of $1,359.18 for months 1-24 of the

term of the Promissory Note, and then making monthly payments of

$3,846.82 for months 25-84 of the term of the Promissory Note, with

payments due on the 20th day of each month beginning January 20,

2017. Atkinson Aff., ¶¶ 27-28. The Promissory Note provides that if

payment is not received by Plaintiff within ten (10) days after its

due date, JCTB shall pay an additional charge equal to 5 percent of

the delinquent payment or the highest additional payment allowed by

law, whichever is greater. Id., ¶ 29.


                                    -30-
     JCTB made payments totaling $14,950.98 before it defaulted

pursuant to the Promissory Note. Atkinson Aff., ¶ 34.

     Plaintiff has submitted proof that a total of $248,478.54 is

due and owing from JCTB pursuant to the Promissory Note. This

amount was calculated by subtracting the $14,950.98 in payments

made by JCTB, from the $263,429.52 total of all payments that JCTB

agreed to make pursuant to the Promissory (24 payments of $1,359.18

and 60 payments of $3,846.82).

          3.      The Guaranty

     In light of the Court’s awarding of judgment in Plaintiff’s

favor on Count III, Plaintiff is entitled to damages pursuant to

the Guaranty. By signing the Guaranty, Bui and Caudillo expressly

agreed to “absolutely and unconditionally” guarantee to Xerox “the

full and prompt payment when due, of all amounts owed by [JCTB] to

Xerox,” including all amounts due or to become due under the

Modification    Agreement,   the   Promissory    Note,   and   “all   sale

agreements and leases now or hereafter between Xerox and [JCTB],

including, without limitation” the Finance Lease. Atkinson Aff.,

¶ 40 & Ex. I.

     Neither Bui, Caudillo, JCTB, nor any other person or entity

has paid any portion of the outstanding obligations owed by JCTB to

Plaintiff pursuant to the agreements outlined above, including

JCTB, Bui, and Caudillo’s payment obligations pursuant to the

Finance   Lease    as   modified    by    the   Modification   Agreement


                                   -31-
($557,540.72) and JCTB’s payment obligations under the Promissory

Note ($248,478.54). Accordingly, the sum of $806,019.26 remains

outstanding and due from Bui and Caudillo to Plaintiff, pursuant to

the Guaranty ($557,540.72 due under the Finance Lease, as modified

by the Modification Agreement plus $248,478.54 due under the

Promissory Note).

           4.     Reasonable Attorneys’ Fees and Costs

     Pursuant to Paragraph 22 of the Finance Lease as modified by

the Modification Agreement (Exhibit A), Page 2 of the Promissory

Note (Atkinson Aff., Ex. H), and Paragraph 5 of the Guaranty

(Atkinson Aff., Ex. I), Plaintiff also is entitled to recover “all

reasonable costs, including attorneys’ fees, incurred by Xerox to

enforce”   each   of   these   agreements.   Atkinson   Aff.,   ¶¶   49-50.

Plaintiff indicates that its attorneys will be submitted additional

proof of these damages.

     B.    Declaratory Relief Under 28 U.S.C. § 2201

     Based on the Court’s granting of judgment as a matter of law

on Count IV, Plaintiff is entitled to a judgment declaring as

follows: (1) Plaintiff is the lawful owner of the Leased Equipment;

(2) JCTB’s right to possession of the Leased Equipment is limited

by the terms of the Finance Lease as modified by the Modification

Agreement; (3) JCTB has materially breached and defaulted on its

obligations under the Finance Lease as modified by the Modification

Agreement; (4) JCTB has no current right to possess or retain the


                                   -32-
Leased Equipment; and (5) Plaintiff is entitled to immediately

retake possession of the Leased Equipment.

VI.    Conclusion

       For the foregoing reasons, Plaintiff’s Motion for Summary

Judgment and to Dismiss Counterclaims (Docket No. 17) is granted.

Defendants’ counterclaims are dismissed with prejudice. Plaintiff

is    granted    summary     judgment   on   Counts    I    through   III   of   the

Complaint and is entitled to a total compensatory damages award of

$806,019.26 on those counts. Declaratory judgment is awarded to

Plaintiff       on   Count   IV,   entitling      it   to    immediately    retake

possession of the Leased Equipment, which is identified with

particularity in the Complaint. By separate application, Plaintiff

shall submit proof of its reasonable attorneys’ fees and costs.

Thereafter, Defendants will have thirty (30) days to file any

objections to Plaintiff’s request. The Clerk of Court is directed

to close this case.

       SO ORDERED.

                                               S/Michael A. Telesca


                                        HONORABLE MICHAEL A. TELESCA
                                        United States District Judge

DATED:      November 2, 2018
            Rochester, New York




                                        -33-
